Case 1:17-cv-04699-TWP-MPB Document 163 Filed 06/03/21 Page 1 of 2 PageID #: 2673




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  KAREN R. HIRLSTON,                                     )
                                                         )
                                 Plaintiff,              )
                                                         )
                            v.                           )    Case No. 1:17-cv-04699-TWP-MPB
                                                         )
  COSTCO WHOLESALE CORPORATION,                          )
                                                         )
                                 Defendant.              )

                        ENTRY DENYING DEFENDANT'S MOTION
                   FOR PRELIMINARY FACT STATEMENT TO THE JURY

         This matter is before the Court on a Motion for Preliminary Fact Statement to the Jury filed

  by Defendant Costco Wholesale Corporation ("Costco") (Filing No. 159). Costco asks the Court

  read a statement at the beginning of trial that outlines "the reasons for the November 3, 2015, job

  assessment meeting" that led to Costco placing Plaintiff Karen R. Hirlston ("Hirlston") "on a leave

  of absence." Id. at 1. After Costco circulated the proposed statement to Hirlston's counsel on May

  12, 2021, Hirlston succinctly responded that she did "not agree to the proposed stipulation" on

  May 26, 2021. Id. at 3. Even so, Costco maintains that reading the instruction will help "obviate[e]

  any need to explain the background" surrounding the meeting and "avoid[] objections that may

  needlessly delay the trial," ultimately "facilitat[ing] a more efficient presentation of evidence and

  assist[ing] in presenting this case in an expeditious fashion." Id. at 5.

         In response, Hirlston confirms that she "does not agree to Defendant's proposed

  stipulation," therefore, the Court should deny the Motion since "'[a] stipulation is a contract

  between two parties to agree that a certain fact is true.'" (Filing No. 162 at 2 (quoting ACF 2006

  Corp. v. Conour, 2017 U.S. Dist. LEXIS 9991, at *10 (S.D. Ind. Jan. 24, 2017) (citing Analytical

  Engineering, Inc. v. Baldwin Filters, Inc., 425 F.3d 443 (7th Cir. 2005)))). Hirlston argues that
Case 1:17-cv-04699-TWP-MPB Document 163 Filed 06/03/21 Page 2 of 2 PageID #: 2674




  Costco "essentially attempts with its Motion to have the Court order [ ] Hirlston to stipulate to

  facts, something that only the parties themselves can agree and/or stipulate to." Id. at 4.

         The Court agrees with Hirlston. "[A] stipulation amounts to a contract" between the parties.

  Tidemann v. Nadler Golf Car Sales, Inc., 224 F.3d 719, 723 (7th Cir. 2000). Hornbook law teaches

  that absent mutual assent, there can be no contract. See Matter of Turner, 156 F.3d 713, 718 (7th

  Cir. 1998) ("Fundamental to the concept of an agreement is an expression of mutual assent between

  the two (or more) parties to that agreement."). Here, with no meeting of the minds, there can be no

  stipulation. As noted by Hirlston in her response, Costco is free to include the proposed

  information in its opening statement, but there is no procedural bases for the Court to read such a

  statement to the jury. For these reasons, Costco's Motion is DENIED (Filing No. 159).

         SO ORDERED.

         Date:    6/3/2021


  Distribution:


  Kevin W. Betz                                         Sara Eber Fowler
  BETZ & BLEVINS                                        SEYFARTH SHAW LLP (Chicago)
  kbetz@betzadvocates.com                               sfowler@seyfarth.com

  Sandra L. Blevins                                     Chad Harrison Holler
  BETZ & ASSOCIATES                                     BETZ & BLEVINS
  sblevins@betzadvocates.com                            choller@betzadvocates.com

  Courtney E. Endwright                                 Jamie A. Maddox
  BETZ & BLEVINS                                        BETZ & ASSOCIATES
  cendwright@betzadvocates.com                          jmaddox@betzadvocates.com

  Erin D. Foley                                         Kyla J. Miller
  SEYFARTH SHAW LLP                                     SEYFARTH SHAW LLP (Chicago)
  edfoley@seyfarth.com                                  kjmiller@seyfarth.com




                                                    2
